DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim(s) 1-10 is/are pending. 
Claim(s) 1 is/are independent.

Priority
The present application is the National Stage entry under 35 U.S.C. 371 of PCT/EP2017/079780 (filed on 11/20/2017).

Information Disclosure Statement
The references cited in the information disclosure statement(s) (IDS) submitted on 5/8/2020 have been considered by the examiner.

Drawings
The drawings Figures 1-5 are objected to under 37 CFR 1.83(a) because they fail to show structural detail as described in the specification. The figures do not show any labels on the rectangular boxes of Fig. 1-2, nor do they show any labels for the plots/graphs in Fig. 3-5, nor do they show any labels for the overall figures in Fig. 1-5.
Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:  
The amended Abstract recites near the end “which is shorter than.”, and it should be “which is shorter than the control time interval.” However, doing so may take the word count of the Abstract above 150 words, which is why additional amendments should be made to make sure the word count is between 50 and 150 words.
Appropriate correction is required.

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 


Claim Objections
Claim(s) 3-4 and 9-10 is/are objected to because of the following informalities:  
Claims 3-4 recite the term “and/or”, and it should be “at least one of A and B”, where A and B are the elements on which the term “and/or” operates. Any other appropriate correction can also be made.
Claim(s) 9-10 refer to device/assembly/machine claims which depend on method/process claims 1. Process, machine, manufacture and composition of matter are four distinct classes of invention and each should be in a separate set of claims.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
More specifically,
Claim(s) 1 recite(s) the term “connected or able to be connected”. This term seems to be vague or unclear and its meaning or metes and bounds is not understandable. This is because it is indefinite whether there is a connection or not. For examining purposes, the term is being interpreted to mean “connected”. Applicant may amend the claim by removing the term “able to be connected”; or by any other appropriate correction.

The rest of the claim(s) 2-10 depend(s) upon the above rejected claim(s) 1, and it/they do not cure(s) the deficiency of the above rejected claim(s) 1, and thus are also rejected under 35 U.S.C. 112(b).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Emadi et al. (U.S. Pub. No. 2014/0129040) (hereinafter “Emadi +”) in view of Stiles, JR. et al. (U.S. Pub. No. 2010/0274408) (hereinafter “Stiles”).


Regarding claim 1, Emadi teaches a control method for an electricity grid arrangement, (Fig. 1, Para. 42 - - controller controls electricity grid arrangement)

wherein the grid arrangement comprises one or more electric power generators and one or more power stores, (Fig. 1 - - grid arrangement 10 comprises generators 25 and stores 30)

wherein the grid arrangement is connected or able to be connected in a controllable manner to a mains grid in order to draw power, (Fig. 1 - - grid arrangement 10 is connected to mains grid 40 in order to draw power)

wherein a power draw contingent that is intended to be drawn by the grid arrangement from the mains grid in a draw time interval… (Para. 79 - - rolling horizon defines interval for energy forecasting; Para. 102 - - controller determines when to draw power from outside, i.e. mains, grid)

the control method comprising: - determining one or more optimization conditions based on the power draw contingent for a control time interval that is shorter than the draw time interval; (Para. 81 - - optimization is performed under conditions based on control process time steps; Fig. 6, Para. 79 - - control time steps, i.e. intervals, of control process are shorter than power draw duration, i.e. draw time interval)

- optimizing an optimization variable based on the one or more optimization conditions for the control time interval based on time increments having an increment span that is shorter than the control time interval; (Para. 81 - - optimization is performed under conditions based on control process time steps, and where variables of a mixed integer linear program are optimized; Fig. 6, Para. 79 - - control time steps, i.e. intervals, of control process are shorter than power draw duration, i.e. draw time interval)

and - actuating the grid arrangement based on the optimization. (Para. 42 - - controller actuates grid arrangement based on optimization)


But Emadi does not explicitly teach time interval is further defined,

However, Stiles teaches time interval is further defined, (Para. 67 - - defined period of time is used for energy balance)

Emadi and Stiles are analogous art because they are from the same field of endeavor and contain overlapping structural and/or functional similarities. They both contain controlling of energy systems in a grid environment.

Therefore, before the effective filing date of the claimed invention (AIA ), it would have been obvious to a person of ordinary skill in the art to modify the above limitation(s) as taught by Emadi, by incorporating the above limitation(s) as taught by Stiles.

One of ordinary skill in the art would have been motivated to do this modification in order to provide users flexibility in achieving energy balance with respect to various applications, as suggested by Stiles (Para. 68).



Regarding claim 2, the combination of Emadi and Stiles teaches all the limitations of the base claim(s).
Emadi further teaches wherein the optimization is an anticipatory optimization over the control time interval. (Para. 81 - - mixed integer linear program, i.e. MILP, is used to optimize, where MILP is an anticipatory optimization over the control time interval as disclosed in Pg. 2 Lines 20-21 Applicant’s Specification as filed on 5/8/2020)



Regarding claim 3, the combination of Emadi and Stiles teaches all the limitations of the base claim(s). 
Emadi further teaches wherein the optimization is performed on a rolling basis and/or repeatedly. (Para. 79 - - rolling horizon defines interval for energy forecasting)



Regarding claim 4, the combination of Emadi and Stiles teaches all the limitations of the base claim(s). 
Emadi further teaches wherein the one or more optimization conditions are based on a demand assumption for the control time interval and/or the draw time interval. (Para. 81 - - optimization conditions are based on demand prediction profile, i.e. demand assumption for the time intervals)



Regarding claim 5, the combination of Emadi and Stiles teaches all the limitations of the base claim(s). 
Emadi further teaches wherein the power draw contingent lies in an acceptance interval. (Para. 102 - - controller determines when to draw power from outside, i.e. mains, grid, which determines the acceptance interval)



Regarding claim 6, the combination of Emadi and Stiles teaches all the limitations of the base claim(s). 
Emadi further teaches wherein the optimization is a cost optimization. (Para. 67 - - optimization of cost is performed)



Regarding claim 7, the combination of Emadi and Stiles teaches all the limitations of the base claim(s). 
Stiles further teaches wherein the draw time interval is at least 2 weeks, or 3 or 4 weeks, or 30 or 31 days or one month. (Para. 68 - - defined period of time can be a month)

One of ordinary skill in the art would have been motivated to do this modification in order to provide users flexibility in achieving energy balance with respect to various applications, as suggested by Stiles (Para. 68).



Regarding claim 8, the combination of Emadi and Stiles teaches all the limitations of the base claim(s). 
Emadi further teaches wherein the control interval is 48 hours or less, or 24 hours or less, or 12 hours or less. (Fig. 6 - - control interval is less than 24 hours)



Regarding claim 9, the combination of Emadi and Stiles teaches all the limitations of the base claim(s). 
Emadi further teaches a control apparatus for an electricity grid arrangement, wherein the control apparatus is designed to perform the control method as claimed in claim 1. (Fig. 1, Para. 42 - - controller 50, i.e. control apparatus, performs control method on electricity grid arrangement 10)



Regarding claim 10, the combination of Emadi and Stiles teaches all the limitations of the base claim(s). 
Emadi further teaches an electricity grid arrangement that comprises the control apparatus as claimed in claim 9. (Fig. 1, Para. 42 - - controller 50 performs control method on electricity grid arrangement 10, where grid arrangement 10 comprises controller 50, i.e. control apparatus)


It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123. 


Citation of Pertinent Prior Art
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Pub. No. 2016/0064934 by  Zhao et al., which discloses optimization of micro-grid systems (Title/Abstract).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Saad M. Kabir whose telephone number is 571-270-0608 (direct fax number is 571-270-9933).  The examiner can normally be reached on Mondays to Fridays 9am to 5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAAD M KABIR/
Examiner, Art Unit 2119

/MOHAMMAD ALI/Supervisory Patent Examiner, Art Unit 2119